Citation Nr: 9903271	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-45 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, to include as secondary to service-connected chronic 
lumbar strain.

2.  Entitlement to an increased rating for chronic lumbar 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.L.J.
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
degenerative disc disease, to include as secondary to 
service-connected lumbosacral strain, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of pain in the lumbar 
area with some radiation into the left leg, and objective 
findings of reduced limitation of motion, and positive 
straight leg raising test on the left.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc disease, to include as secondary to 
service-connected lumbosacral strain, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1973 to 
January 1980.  A review of her service medical records (SMRs) 
show that she was treated on a number of occasions for 
complaints of low back pain while on active duty.  An entry 
dated in July 1976 noted a history of six to eight months of 
low back pain.  A May 1977 entry noted that the veteran had 
fallen on some stairs and was diagnosed with low back 
muscular strain.  The veteran had continued treatment for her 
back up until her separation physical examination in November 
1979.  She received an orthopedic consultation as part of her 
examination.  The consult noted that x-rays of the 
lumbosacral spine were within normal limits.  The veteran was 
diagnosed with chronic ileo-lumbar ligamentous sprain with no 
limitation at present.

Post-service, the veteran sought to establish service 
connection for a low back injury in September 1983.  The 
veteran was afforded a VA examination in November 1983.  The 
examiner diagnosed the veteran with chronic lumbar strain but 
commented that the veteran had symptoms suggestive of 
sciatica.  X-rays of the lumbosacral spine were interpreted 
as normal.

The veteran was granted service connection for her chronic 
lumbosacral strain and assigned a 20 percent rating in 
January 1984.

The veteran underwent a routine VA examination in October 
1985 to evaluate her service-connected disability.  She 
complained of pain primarily in the left lumbar area that she 
said sometimes radiated down through her left leg to her 
foot.  She had positive straight leg raising test on the left 
and tenderness to deep pressure over the left sacroiliac 
area.  Range of motion of the lower back at the hips was 
described as normal for flexion, extension, and 
lateroflexion.  The deep tendon reflexes were 2+ bilaterally 
at both the knee jerk and the Achilles tendon areas, but the 
reflexes on the left side were found to be slightly less 
brisk.  She was diagnosed with chronic low back strain, left 
sacroiliac area.  X-rays of the lumbosacral spine, taken in 
October 1985, were interpreted as normal.

The veteran was again afforded a routine VA examination in 
October 1987.  The lumbosacral spine was unremarkable.  There 
was tenderness at the left side of the sacroiliac joint 
adjacent to the left hip posteriorly.  There was no 
paravertebral muscle spasm at the flanks.  The veteran had a 
range of motion of forward flexion to 90 degrees, extension 
to 20 degrees, lateroflexion to 30 degrees and rotation to 50 
degrees.  There was motion pain at the left side of the lower 
back.  There was no evidence of neurological deficit at the 
left lower extremity.  Straight leg raising tests were full. 
Lasegue test was negative.  Deep tendon reflexes were brisk 
and equal.  Tiptoe and heel walking were normal.  There was 
no paresthesia at the left lower extremity or evidence of 
muscle atrophy.  The examiner's diagnosis was chronic lumbar 
strain.  A x-ray of the lumbosacral spine was interpreted as 
showing exaggerated lumbar lordosis with the weight bearing 
line falling in front of the sacrum suggesting lumbosacral 
instability.  Also, questionable spondylolysis was noted at 
L5-S1.  It was suggested that oblique views be obtained.  
Oblique views were done in October 1987.  The report 
indicated that the x-rays suggested slight narrowing of the 
intervertebral disc space at the L5-S1 level.  Increased 
lordosis and minimal to moderate scoliosis in the lumbar 
region, with convexity of the curvature to the left, was also 
noted.  

Based upon the results of the October 1987 VA examination, 
the RO proposed to reduce the veteran's disability rating to 
10 percent.  In support of her claim, the veteran provided a 
copy of a November 1987 examination report from G. T. Anast, 
M.D.  Dr. Anast noted the veteran's subjective complaints of 
pain radiating into her thigh and occasionally shooting down 
to her feet.  He also noted that the veteran had a decreased 
range of motion and that she was described as uncomfortable 
in going through the various movements.  He added that good 
quality x-rays revealed degenerative disc disease at L5-S1 
with a transitional vertebra at L-5.

Based upon the evidence of record, the RO continued the 
veteran's disability at 20 percent in a rating decision dated 
in April 1988.

The veteran continued to complain of hip and back pain.  At a 
March 1988 VA examination, the veteran was diagnosed with: a 
history of low back strain; exaggerated lumbar lordosis; 
degenerative intervertebral disc at L5-S1; minimal to 
moderate scoliosis of the lumbar spine; left lumbar 
radiculopathy; and, negative hip x-rays.

The veteran was afforded another VA examination in August 
1989 to include an electromyogram (EMG) and computed tomogram 
(CT) scan of the lumbosacral spine.  The EMG was reported as 
normal.  The impressions listed were: no acute injury noted; 
no findings in the lumbosacral paraspinal to suggest previous 
radicular injury; and, needle findings in the peroneal nerve 
distribution which were old.  The EMG examiner noted that 
there were signs suggestive of an old injury in the peroneal 
distribution.  The lack of findings in the lumbosacral 
paraspinals suggested that this injury might have been due to 
the veteran's previous fall, causing a contusion to her 
sciatic nerve.  The CT scan was interpreted to show minimal 
bulging discs at L4-L5 and L5-S1.  There was no evidence of 
disc herniation.  

Associated with the record are VA treatment records for the 
period November 1983 to December 1995.  The records contain 
duplicate copies of the veteran's VA examinations in 1983, 
1985 and 1988, as well as outpatient treatment records 
reflecting ongoing care for her back condition.  The 
treatment records show periodic visits for medication renewal 
and a check on the veteran's status.  The veteran was noted 
to complain of continued low back pain, with numbness and 
pain in her left leg on occasion.  

In December 1995, the veteran filed a claim requesting an 
increase in her disability rating.  She also stated that her 
disability would be more appropriately evaluated as 
intervertebral disc syndrome as opposed to lumbar strain.  
The veteran noted that she had undergone a magnetic resonance 
imaging (MRI) test at the VA in July 1995.

Associated with the claims file, is a July 1995 MRI report 
for the veteran's lumbar spine from the Iron Mountain, 
Michigan, VA Medical Center.  The report listed an impression 
of probable annular tear to the right at L5-S1.  No evidence 
of focal herniation at this level with a very mild disc bulge 
at L5-S1 and a minimal disc bulge at L4-L5.  No etiology of 
the findings was expressed.

The veteran was afforded a VA orthopedic examination in 
February 1996.  The veteran's initial back problem was given 
as her fall in 1977 while on active duty.  The examiner noted 
the results of the veteran's various VA examinations in 1985, 
1987, 1988 and 1989.  The veteran indicated that she had 
increased back pain and stiffness with occasional radiating 
pain down the left leg when standing or sitting for prolonged 
periods.  If the pain became severe, she also complained of 
numbness in her left hip.  The veteran described the pain as 
varying between a dull ache and sharp, when severe.  She was 
never pain free but slept well with medication.  Her pain 
worsened with prolonged sitting, standing, or with weather 
changes in humidity.  The pain improved with stretching or 
changing positions.  She could only walk two to three steps 
before developing back pain.  She had severe pain 
approximately two to three times per month.  She was 
receiving treatment for her back at the Iron Mountain VAMC.  
The veteran said that she did stretching exercises to 
decrease her morning stiffness.  She could drive for an hour 
before she would have to stop and stretch.  Her current 
medications were Ibuprofen and Amitriptyline.  She denied 
urinary, bowel, or motor complaints.  She said that she had 
lost 22 days of work in 1995 due to her back pain.  She 
performed limited housekeeping and yard chores at home 
because of her back.  

Physical examination noted that the veteran walked with a 
stiff gait.  There were no postural abnormalities noted.  
There was a slight scoliosis of the lumbar spine.  The 
veteran refused to squat because of pain.  She was able to 
hop on her right foot but could not on her left foot due to 
pain. She also refused to walk on her heels because of pain.  
The examiner said that spinal range of motion produced 
subjective complaints of pain and stiffness.  The veteran had 
forward flexion of 50 degrees, extension to 25 degrees, left 
and right lateral flexion to 30 degrees and left and right 
rotation to 20 degrees.  Straight leg raising was negative on 
the right but positive on the left at 40 degrees.  There was 
tenderness to palpation from approximately L4 to the sacrum, 
over the left buttock and left lateral hip area.  No muscle 
spasm was evident.  Motor strength to the right lower 
extremity was 5/5 and 4/5 on the left due to pain.  Sensory 
to light touch was intact bilaterally in the lower 
extremities; however, there was inconsistent response to 
pinprick perception in the left lower extremity.  Ankle jerks 
and knee jerks were 2+/4+ bilaterally.  The examiner recorded 
the results of an EMG done in March 1996 that was interpreted 
as normal with no evidence of left lumbosacral radiculopathy.  
Lumbar spine x-rays were interpreted to show hyperlordosis 
with somewhat limited motion, otherwise within normal limits.  
The examiner's diagnoses were:  history of lumbosacral back 
strain; chronic low back pain with left lumbar radiculopathy 
and sensory paresthesia; probable annular tear to right at 
L5-S1 and very minimal disc bulge at L5-S1 and minimal disc 
bulge at L4-5; and, degenerated intervertebral disc L5-S1.  

Associated with the claims folder is the EMG report from 
March 1996.  The examiner noted that the veteran complained 
of intermittent paresthesias and numbness in the left leg.  
She denied any weakness.  The examiner noted the results of 
the July 1995 MRI and the annular tear at L5-S1 with mild 
bulge.  The veteran complained of intermittent aching and 
pain radiating from the umbilicus around the hip to the back 
on the left.  She stated that prolonged sitting and standing 
with lifting made her symptoms worse.  The veteran said that 
when she would change position and put weight on her left leg 
it would feel numb and she would get shooting sensations from 
her lower back down the side of the leg.  The veteran said 
that the sensations radiated down to the level of her knee.  
Physical examination found no gross muscular atrophy or 
fasciculations.  The veteran had a range of motion of forward 
flexion to 90 degrees, lateral bending to 45 degrees on the 
right and 40 degrees on the left, and rotation to 45 degrees 
on both the right and left.  Muscle stretch reflexes had a 
normal symmetric threshold.  There was no clonus and no 
Babinski on the right.  The examiner was unable to assess on 
the left secondary to withdrawal.  Sensation was non-
localizing with scattered areas of reported decreased 
sensation.  Manual muscle testing revealed give-way weakness 
diffusely on left lower extremity and distally on the right 
that was not consistent with functional strength 
demonstrated.  The examiner's impression of the EMG were 
normal study with no electrophysiologic evidence of left 
lumbosacral radiculopathy.

The RO obtained a medical opinion from a rating board 
physician in September 1996 that addressed the issue of 
whether the veteran's current disc problems were due to her 
original service connected back strain.  The physician noted 
that the veteran was service connected for musculoligamentous 
disorder (i.e. a soft tissue affliction).  He noted that the 
disc disease came many years later and he said that 
discogenic disc disease was due to degenerative changes.  He 
concluded that the veteran's discogenic disc disease was not 
due to her service connected back strain.  The examiner said 
it was impossible to determine how much restriction of motion 
was due to the service-connected back condition and the 
nonservice-connected condition.

In her substantive appeal received in November 1996, the 
veteran argued that her disc condition had existed for some 
time prior to its discovery by x-ray in 1987 and by the MRI 
in 1995.  She said that she should not be held responsible 
because adequate testing was not done earlier to diagnosis 
her condition.

The veteran and her companion provided testimony at a hearing 
at the RO in January 1997.  The veteran testified that she 
was followed at the Iron Mountain VAMC for her back condition 
on an as needed basis.  She said that it was now about once a 
year and that she was last seen in October 1996.  The veteran 
further testified that she was told to limit her lifting to 
five pounds and to be in a position where she could be mobile 
and move around.  She was taking Ibuprofen and Amitriptyline.  
The medications helped with her pain but did not eliminate it 
entirely.  She said that she continued to have muscle spasms, 
sometimes daily.  When she had a spasm, her back would 
contract and she would get burning and sometimes shooting 
pain down her legs with numbness from the waistline down to 
her knees and toes.  The veteran said she would change 
positions to relieve her symptoms.  She said that she could 
stand for about 10 to 15 minutes, and walk about one half to 
one block before she would have problems.  She also had a 
problem with sitting too long and would have to get up after 
15 to 20 minutes.  She was currently employed at a desk job 
where she could get up and move around.  She said her 
position with her previous employer had been eliminated and 
she was given an option of another location.  However, that 
would have required driving over 50 miles and being stuck 
behind a desk all day.  She said she had lost two days from 
work at her current job and one of those days was to go to 
the VAMC.  The veteran said it was approximately a five and 
one-half hour drive to the hearing and that she stopped about 
every 45-60 minutes to stretch.  She had not been recommended 
for any surgery or to wear a back brace.  The veteran's 
companion testified that he had known the veteran for 
approximately five years.  He said that he performed most of 
the housework.  The veteran did not do any yardwork.  He 
would carry her laundry down but she did her own laundry.  
The cooking was split between the two of them but he usually 
did the dishes.  If the veteran dropped anything on the 
floor, he usually picked it up for her because she might have 
a problem getting back up.  He said that her spasms had 
gotten worse during the time he had known her.  The veteran 
then described her fall in service when she fell on some 
steps.  She said that her back pain now would radiate down 
from her back and that she would have numbness and tingling.  
She added that the numbness and tingling had started a few 
years ago and had been increasing.  

Another VA medical opinion was obtained in February 1997.  
The examiner's opinion was based upon a review of the 
veteran's medical records.  He noted the veteran's fall in 
service where she directly hit her sacroiliac region of her 
lower back.  He noted that x-rays at the time were within 
normal limits.  He also noted her treatment in service and 
subsequent service connection for her back disability.  Post-
service, he noted that she continued to complain of back pain 
and of left leg pain in the past few years.  He cited the 
veteran's VA examinations in the 1980's and their findings 
and noted that x-rays were interpreted to show the veteran's 
back within normal limits.  He then noted the results of the 
July 1995 MRI that showed evidence of degenerative disc 
disease at both L4-L5 and L5-S1.  He also noted that current 
x-rays showed some disc space narrowing at both L4-5 and L5-
S1.  He opined that the veteran had degenerative disc disease 
at both L4-L5 and L5-S1.  He further opined that she did not 
have evidence, based on the medical records review, of a 
significant herniated disc.  He added that the current 
degenerative disc disease was not a result of the veteran's 
injury in 1977.  He said that the degenerative disc disease 
was a normal degenerative process that occurred in a high 
percentage of people with normal back usage.  He further 
stated that the degenerative disc disease was not related to 
her service activities.  He concluded that her disability 
should not be changed from its current level.

Associated with the claims file are additional VA treatment 
records for the period from February 1996 to May 1997.  The 
records again reflect periodic treatment for the veteran's 
complaints of low back pain and numbness and tingling in her 
left leg.  The veteran was given a bone scan in July 1996 
that was interpreted to show a minimally increased tracer 
uptake in the right side of the L-4 vertebral body with 
unknown significance.  A clinical entry dated in October 1996 
noted the results of the bone scan without further comment on 
it.  The veteran was diagnosed with chronic low back pain 
that was stable.

The veteran was afforded a VA orthopedic examination in June 
1997 to assess the current status of her service-connected 
back condition and to determine the symptoms associated with 
her service-connected condition.  The examiner noted the 
veteran's history of a back injury in service.  He said that 
the veteran related that she had chronic lumbar back pain 
with left leg pain since that time.  He reported that the 
veteran had a diagnosis of degenerative disc disease in 1978 
[sic].  He said that x-rays in 1985 were normal but x-rays 
from October 1987 showed evidence of a slight narrowing of 
disc space.  The MRI of July 1995 showed a probable annular 
tear of the right L5-S1.  The examiner noted that the March 
1996 EMG showed no evidence of radiculopathy.  The veteran 
complained of pain in the mid-lumbar spine, in the lower 
part, and the left hip area (gluteal muscle area).  This pain 
was worse when the weather was bad, especially the winter 
season.  The veteran described the pain as 10 out 10 when it 
was severe.  She would have to stay at home and lie on the 
floor.  Her sitting tolerance was from 3 to 30 minutes; she 
could only stand for a few minutes; and, could walk about 10-
15 minutes.  She said that her doctor had limited her to a 5 
pound weight lifting restriction.  She was totally 
independent in her activities of daily living (ADL).  
However, washing or curling her hair required some 
assistance.  Either her husband or a cleaning lady did things 
around the house.  She could drive for about 30-45 minutes.  
She complained of fatigue and had recently lost about 20 
pounds.  She also said that she had several falling incidents 
in the past with no injury.  She continued to work full-time.  
Medications were Amitriptyline, Motrin and Tylenol Extra 
Strength.

Physical examination showed that the veteran walked slowly 
but normally.  There was no antalgic walking problem.  
Romberg's test was slightly positive.  When the veteran would 
close her eyes, she would become unsteady.  Tandem walking 
was not possible due to the pain in the left hip and lower 
back.  There was no scoliosis in the lumbar spine and no 
lordosis.  There was tenderness at the L4-L5/L5-S1 area in 
the spinous process.  There was mild soreness in the 
paravertebral muscles bilaterally.  However, there was no 
tenderness.  The muscle tone of the paravertebral muscles was 
normal.  There were no spasms of the paravertebral muscles.  
The veteran had a range of motion of 30 degrees of flexion, 
10 degrees extension, 10 degrees lateral bending bilaterally 
and 20 degrees rotation bilaterally.  She had pain in all 
directions, especially with extension.  Straight leg raising 
test was positive on the right at 45 degrees and positive on 
the left at 20 degrees.  Patellar tendon reflex was equal 1+ 
bilaterally.  Achilles tendon reflex was slightly higher on 
the left than on the right.  It was 1+ on the left and plus-
minus on the right.  The examiner described the sensory test 
as having a strange pattern.  The veteran had a diminished 
sensation in her whole left leg, including the left gluteal 
area.  The tactile sensation, cold sensation, and the 
vibration sensations had decreased on the left side.  The 
left inner thigh area had a 3/10 and the lateral thigh area 
6/10.  The whole lower leg and foot was about 6/10.  There 
was some diffuse muscle atrophy in the left thigh but no 
focal muscle atrophy in the calf.  The circumference of the 
thigh above the patella was 42 centimeters (cm) on the right 
and 40 cm on the left.  Circumference of the calf, 15 cm 
below the patellar tubercle, was 30 cm on both the right and 
left side.  Muscle testing showed weakness in the lower 
extremity.  Hips flexor/extensor/abductor/adductor on the 
right was 5/5 and 4/5 on the left.  The knee 
flexion/extension was 5/5 on the right and 4/5 on the left.  
Testing of ankle dorsiflexion/plantar flexion, extensor 
hallucis longus, extensor digitorum, flexor hallucis longus, 
flexor digitorum longus all were 5/5 on the right and 4/5 on 
the left.  There was some tenderness along the sciatic nerve 
on the left.  

The examiner summarized his finding by noting that the 
veteran suffered a strain of the lower back muscles in 1977.  
Since then, she had had chronic low back pain.  Recent MRI 
findings showed an annular tear without hernia.  The physical 
examination showed localized tenderness at the L5-S1 area, 
with muscle atrophy of the left thigh and diminished 
sensation of the left leg.  Straight leg raising showed very 
limited movement, bilaterally, but especially on the left 
side due to pain.  He stated that, from the physical 
examination and the veteran's history, it was very hard for 
him to estimate the direct connection of the lower back pain 
with the strain or sprain of the lumbar spine during service.  
However, due to the fact that the MRI showed a possible 
annular tear, the veteran's present symptoms were due to the 
tear.  He concluded by saying that it was difficult to 
estimate if the tear originated from the injury in service or 
not.

The veteran submitted a statement in August 1997 wherein she 
disputed the findings of a supplemental statement of the case 
(SSOC) issued in August 1997.  First, the veteran disputed 
that there was no evidence of exceptional or unusual 
circumstances related to the disability to cause marked 
interference with employment.  She said that she had had to 
change her employment because of her back disability and that 
she took a job paying $4.00 less per hour, or $8,000 less per 
year.  She also said that she had to pay a higher price for 
health insurance in her new job.  The veteran also said that 
she had not had any injuries to her back since service.  She 
noted the June 1997 VA examiner's conclusion that it was 
difficult to estimate if the annular tear was caused in 
service or not.  The veteran argued that it was at least as 
likely as not that the tear did occur in service.

The June 1997 VA examiner provided an addendum to his report, 
at the RO's request, in April 1998.  The examiner stated that 
is was most likely that the veteran's present pain was due to 
the annular tear, which was new and not old.  He said that it 
was unlikely that the annular tear was present since 1977.  
He said that the tear was most likely due to aging.  The 
examiner added that the annular tear was not etiologically 
related to the veteran's service-connected back injury.  He 
concluded that the veteran's service-connected back condition 
did not aggravate the annular tear.  The examiner stated that 
he had reviewed the veteran's medical record and the February 
1997 VA medical opinion and that he concurred with the prior 
VA medical opinion.

II.  Analysis

A.  Service Connection for Degenerative Disc Disease

The veteran is seeking service connection for degenerative 
disc disease, to include as secondary to her service-
connected lumbosacral strain.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail with respect to this claim and there is 
no duty to assist her further in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  As will be 
explained below, the Board finds that this claim is not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's SMRs are negative for any 
findings of degenerative disc disease or other type of disc 
problems during the veteran's period of active service from 
January 1973 to January 1980.  The veteran injured her back 
in a fall in 1977.  She received treatment for complaints of 
back pain in service.  X-rays taken in service were 
interpreted to be within normal limits.

Subsequent to service the veteran was granted service 
connection for lumbosacral strain.  She was afforded VA 
examinations in 1983 and 1985, to include x-rays of the 
lumbosacral spine.  There was no evidence at that time of any 
type of disc disease.  The first evidence of degenerative 
disc disease was in October 1987 when x-rays taken in 
conjunction with a VA examination noted a slight narrowing of 
the intervertebral disc space at the L5-S1 level.  The 
veteran sought a private opinion from Dr. Anast in November 
1987.  Dr. Anast noted the recent diagnosis of degenerative 
disc disease at the veteran's VA examination.  He reported 
that "good quality x-rays" revealed degenerative disc 
disease at L5-S1, with a transitional vertebra at L5-S1.  Dr. 
Anast did not associate the veteran's degenerative disc 
disease with her injury in service, or any other incident of 
service  Nor did Dr. Anast make any finding that the 
veteran's service-connected condition aggravated her disc 
disease.

In July 1995, the veteran underwent a MRI of the lumbar spine 
which revealed a probable annular tear to the right at L5-S1 
with no evidence of focal herniation at that level and with a 
very mild disc bulge at L5-S1.  The report further indicated 
a minimal disc bulge at L4-L5.

None of the medical evidence of record has established a 
nexus between the veteran's diagnosed degenerative disc 
disease and annular tear to her back injury in service, any 
other incident of service or found that those diagnosed 
conditions were aggravated by the veteran's service-connected 
lumbosacral strain.  In reaching this conclusion, the Board 
has considered the totality of the veteran's VA treatment 
records which do not provide a favorable opinion for the 
veteran.  The VA examination of February 1996 noted the 
veteran's diagnoses but made no findings linking them to 
service or as aggravating the veteran's back condition. 

The February 1997 VA medical opinion, based on a record 
review, specifically found that the veteran's degenerative 
disc disease was not the result of her 1977 injury in 
service.  The examiner found the condition to be the result 
of a normal degenerative process.  He also stated that the 
disease was not related to the veteran's period of service.  
The June 1997 VA examiner noted a marked change in the 
veteran's physical condition.  He attributed the veteran's 
present symptomatology to the annular tear first diagnosed in 
July 1995.  In his April 1998 addendum, the examiner repeated 
his belief that the veteran's pain was due to the tear.  He 
further opined that the tear did not exist since 1977 and 
that it was new and most likely due to aging.  He found no 
etiological relationship between the tear and the veteran's 
service-connected lumbosacral strain.  He also stated that 
the veteran's lumbosacral strain did not aggravate the tear.  
Finally, the examiner noted his agreement with the findings 
of the February 1997 medical opinion.

The only statements in support of a connection between the 
veteran's lumbosacral strain and her degenerative disc 
disease, to include the annular tear, are those of the 
veteran and her representative.  She has produced no medical 
evidence in support of her claim in light of the VA medical 
opinions of record.  While the veteran is certainly capable 
of providing evidence of her symptomatology, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with degenerative 
disc disease or annular tear during service, and as the 
veteran has submitted no medical opinion or other competent 
evidence to support her claim that her current degenerative 
disc disease or annular tear is in anyway related to her 
period of service or aggravated by her service-connected 
lumbosacral strain, the Board finds that she has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service or shown to aggravate a service-connected disability, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).

Finally, in a Statement of Accredited Representative in 
Appealed Case (VA Form 646) dated in October 1998, the 
veteran's representative cited to a memorandum prepared by a 
VA physician for a different case in 1992.  The memorandum 
purportedly was a medical opinion provided by the VA 
physician to a staff Board counsel in a case involving a back 
disability.  The memorandum was described as being attached 
to the VA Form 646 but it was not.  However, the Board finds 
no prejudice in deciding the veteran's case without benefit 
of the memorandum.  The writing referred to an opinion in an 
entirely different case.  Moreover, the Court has decided 
that such medical opinions violated a veteran's right to due 
process and such opinions are no longer used by the Board.  
See Austin v. Brown, 6 Vet. App. 547, 552-553 (1994).  
Accordingly, in light of the probative medical evidence of 
record that pertains directly to the veteran's case, the 
Board finds no prejudice to the veteran in not remanding the 
case to obtain a copy of the referenced 1992 memorandum.

In light of the prior discussion, the September 1996 medical 
opinion, provided by a VA rating board physician, has not 
been considered by the Board in light of Austin, supra.

B.  Increased Rating for Lumbosacral Strain

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for her lumbosacral strain 
is plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's lumbosacral strain is currently rated as 20 
percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  38 C.F.R. 4.71a (1998).  Under Diagnostic Code 5295, 
a 20 percent rating is assigned when there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In this case, the evidence of record shows that the veteran 
has had continued complaints of low back pain, often 
radiating down into her left leg.  The medical evidence 
records the complaint, both in the veteran's outpatient 
visits and at her VA examinations.  The veteran's testimony 
at her January 1997 hearing also reflects complaints of 
continuous back pain with periodic radiation into her legs, 
and along with the testimony of her companion, details 
limitations on her activities.  The physical findings of the 
VA examinations in February 1996 and June 1997 demonstrate 
limitation of motion and other findings indicative of 
increased disability.  However, the key issue is whether or 
not those findings reflect disability associated with the 
veteran's lumbosacral strain, or disability associated with 
her degenerative disc disease and annular tear.

The VA examiner from the June 1997 examination found that the 
veteran's symptomatology was due to her annular tear as 
opposed to her service-connected lumbosacral strain.  As 
noted in his April 1998 addendum, the examiner stated that 
the annular tear was not related to the veteran's back injury 
in service or any other incident of service.  Moreover, the 
veteran's degenerative disc disease was not found to be 
related to service or her lumbosacral strain by way of the 
February 1997 VA medical opinion.  An opinion that was 
concurred with in the April 1998 addendum.

The veteran has not presented any medical opinions to 
contradict the findings of the two VA medical examiners.  
She, and her representative, have submitted lay statements 
that argue that her lumbosacral strain included her 
degenerative disc disease, and/or annular tear, and that the 
VA did not perform an adequate test to discover the disease 
earlier.  However, the VA evidence previously cited, said 
that the veteran's degenerative disc disease and annular 
occurred after service and was not related to her service-
connected lumbosacral strain.  Where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on an issue.  See Espiritu, 2 
Vet. App. at 494-495.  It is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The lay opinion of the veteran is an 
insufficient basis upon which to make any finding as to the 
etiology or onset of her condition.

The Board notes that the veteran is free to develop 
additional medical evidence, to include private medical 
opinions, regarding the etiology of her degenerative disc 
disease and annular tear as well as the cause of her current 
symptomatology and submit a claim for an increased disability 
rating.

The veteran noted in an August 1997 statement that she had 
changed jobs due to her back disability and that this had 
resulted in a decrease in hourly and annual income.  The 
veteran felt that this constituted evidence that her 
disability caused marked interference with her employment. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id. 

First, the Board notes that the schedular evaluation assigned 
in this case is not inadequate.  A higher rating is 
available, but the medical evidence reflects that the 
manifestations required to receive an increased evaluation 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent periods of 
hospitalization for her service-connected lumbosacral strain 
disability.  The veteran told the VA examiner in February 
1996 that she had missed 22 days of work in 1995.  However, 
she testified in January 1997 that she only missed 2 days of 
work in 1996 after changing jobs.  The veteran stated that 
her change in jobs resulted in a decrease in earnings.  
However, there is no evidence to show that the veteran is not 
gainfully employed because of her change of employment or 
that she has been economically harmed beyond the degree of 
disability anticipated at the current rating vis-a-vis 
similarly situated veterans.  Hence, the preponderance of the 
evidence is against finding that the veteran's lumbosacral 
strain is exceptional in nature, or that it causes a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Id. 

Finally, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's lumbosacral strain.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1997).  Accordingly, there is no basis to 
grant an increased rating for the veteran's lumbosacral 
strain, and her claim must be denied.


ORDER

Service connection for degenerative disc disease, to include 
as secondary to service-connected lumbosacral strain, is 
denied.

An increased evaluation for lumbosacral strain is denied.



		
	L. J. WELLS-GREEN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 22 -


